UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4052


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIGAR PATEL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cr-00374-GLR-3)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald C. Ruter, LAW OFFICES OF GERALD C. RUTER, P.C., Towson,
Maryland, for Appellant.     Sandra Wilkinson, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jigar Patel pled guilty, pursuant to a plea agreement, to

making    false    statements         relating    to    health      care      matters    and

aiding and abetting the same, in violation of 18 U.S.C. §§ 2,

1035(a)    (2012),       and    the    court     sentenced        him    to   13    months’

imprisonment.       On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), conceding that Patel

knowingly    and    intelligently           waived     the    right      to   appeal      his

conviction and sentence.              Patel has filed a pro se supplemental

brief,    challenging         the   validity     of    his    appellate        waiver    and

arguing that the district court erred in imposing a two-level

enhancement for use of a special skill and abuse of a position

of trust to facilitate the commission of the offense.                                   U.S.

Sentencing Guidelines Manual § 3B1.3 (2013).                       The Government has

moved to dismiss the appeal based on the appellate waiver in the

plea agreement.         We grant the motion and dismiss the appeal.

     We   review        the    validity     of   an    appellate        waiver     de   novo.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                               A

defendant’s waiver is valid if he agreed to it “knowingly and

intelligently.”          United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).          “To determine whether a waiver is knowing and

intelligent,       we    examine      the    totality        of   the     circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

                                             2
terms of the plea agreement.”                 United States v. Thornsbury, 670
F.3d 532,     537      (4th   Cir.     2012)     (internal          quotation     marks

omitted).            Our   review     of   the      record     confirms       that    Patel

knowingly and intelligently waived his right to appeal.

       We     will    enforce     a   valid    waiver     so     long    as    “the   issue

appealed is within the scope of the waiver.”                       Copeland, 707 F.3d

at 528 (internal quotation marks omitted).                          Patel waived his

right to appeal his conviction and sentence, reserving only the

right to appeal a sentence based on an offense level greater

than    16.       Patel’s     challenge       to    the   USSG    § 3B1.3      sentencing

enhancement does not lie within this narrow exception, but falls

squarely within the scope of the waiver.

       In accordance with Anders, we have reviewed the record in

this case and have found no unwaived and potentially meritorious

issues      for   appeal.         Accordingly,       we   grant     the       Government’s

motion to dismiss the appeal.                 This court requires that counsel

inform Patel, in writing, of the right to petition the Supreme

Court    of     the     United    States      for   further      review.         If   Patel

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                           Counsel’s

motion must state that a copy thereof was served on Patel.




                                              3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   4